Holmes, Judge,
delivered tbe opinion of the court.
This is an application for a writ of prohibition to be issued against the defendants as justices of the County Court of Cal-laway county. The defendants appear, and make answer admitting the facts stated in the petition. There is no exemplification of the record of the proceedings of the County Court in the matter complained of. From the statements of the petition, admitted by the answer, it appears that the proceedings which the petitioners seek to restrain belong exclusively to the administrative and ministerial duties of the County Court, and do not involve any exercise of the jurisdiction of the court in its judicial capacity. In such case a prohibition will not be granted. This subject was fully considered in the case of West v. Clark County Court, 41 Mo. 44, and the decision in that case is decisive of this application.
Prohibition refused.
Judge Wagner concurs. Judge Fagg not sitting.